Office Action Summary
This non-final office action is responsive to the filing of 18 September 2019.  Currently Claims 1-20 are pending and are examined below.   This application claims priority from Provisional Application 62/733078.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of determining potential answers to a question without significantly more. The claim(s) recite(s):
Determining a keyword from a query or question 
Determining content (i.e. possible data that can answer the question) 
Determining a data structure (how the possible content or answers that can answer the question relate to each other).  (Other independent claims recite using a threshold which is just a number or quantifying of similarity which further limit how related information is provided).
 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims.   
The dependent claims further limit the abstract idea by reciting: 
The use of natural language as a query input (claim 2), 
Using correlation to determine output, i.e. using a way of expressing mathematical similarity between a question and possible answers (claim 3)
Having an interaction with followup questions (claim 4)
Displaying a data structure and rankings within the data structure (claims 5 and 6)
Displaying answers as a chart or graph (claim 7)

  (Claims 8-20 recite similar limitations with further generic hardware and software elements for performing the method steps and further add the abstract idea step of scoring.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  

Further the use of generic computer apparatus/software elements to perform the claim limitations merely implement the abstract idea in the manner of ‘apply it’, without significantly more. Taken as a whole and in any ordered combination, the claim limitations recite an abstract idea without significantly more

Such activities are squarely within the realm of abstract ideas, like (1) the risk hedging in Bilski v. Kappas, 130 S. Ct. 3218 (2010); (2) the intermediated settlement in Alice, 573 U.S. at 220; (3) verifying credit card transactions in CyberSource, 654 F.3d 1366, 1370 (Fed. Cir. 2011); (4) guaranteeing transactions in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014); (5) distributing products over the Internet in
Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014); (6) determining a price of a product offered to a purchasing organization in Versata Dev. Grp., Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015); and (7) pricing a product for sale in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359 (Fed. Cir. 2015). Collecting, comparing known information to analyze patterns in mobile data usage, and then outputting
"transmitting information related to ….data plan[s]”" is also a building block of a market economy and, like risk hedging and intermediated settlement, is an "abstract idea" beyond the scope of§ 101. See Alice, 573 U.S. at 220.
See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d at 1372-73 ("[A] method that can be performed by human thought alone is merely an abstract idea and 

Additionally, the above limitations have been deemed by the courts as routine and conventional activity (see MPEP 2106.05)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data,
ii. Performing repetitive calculations,
iii. Electronic recordkeeping, (this element implies that records are stored/accessed only in association with those whose data is in the record)
iv. Storing and retrieving information in memory (from Versata which stored information in a database)
 Additionally several court cases have deemed that providing authenticated access to database records does not convey eligibility (see MyMedicalRecords, Inc. v.Walgreen Co; Jericho Sys. Corp. v. Axiomatics, Inc.,; OpenTV, Inc. v. Apple Inc; 

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not integrate the abstract idea into a practical application or provide significantly more, the claimed invention is patent ineligible under 35 USC 101.
  













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made...

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over
Khabiri US 2019/0205726  (hereinafter Khabiri) in view of
	“A comprehensive characterization of NLP techniques for identifying equivalent requirements”, D Falessi, G Cantone, G Canfora - Proceedings of the 2010 ACM-IEEE …, 2010 - dl.acm.org (hereinafter Falessi)

	Regarding Claim 1, Khabiri teaches
1. A method comprising:
determining, by a computing device, based on a first input comprising natural language, a keyword;
         
    PNG
    media_image1.png
    285
    626
    media_image1.png
    Greyscale

	The entities being extracted here are keywords as discussed in paragraph 29:

    PNG
    media_image2.png
    144
    626
    media_image2.png
    Greyscale

determining, based on the keyword, a plurality of content items, wherein each content items of the plurality of content items comprises analytic content
associated with the keyword; and
	paragraph 30:
          
    PNG
    media_image3.png
    153
    630
    media_image3.png
    Greyscale

	The insights generated here are a plurality of content items, which are analytic content (i.e. insights based on the NLP to SQL translation) associated with the entities/keywords extracted from the original NLP questions (the example given is “Which country had the highest number of visitors for this year?”)
determining, based on the plurality of content items, a data structure, wherein the data structure associates each content item of the plurality of content items according to a temporal value.
Paragraph 30:

    PNG
    media_image4.png
    345
    645
    media_image4.png
    Greyscale

The ranking is a data structure (see also the dependency graph from which the ranking is determined – this is discussed in paragraph 32).  The dependency graph also uses a time based template (i.e. according to a temporal value) as discussed in paragraph 35.
It is inherent that the similarity measures of Khabiri using NLP use a threshold to determine similarity, however if not inherent it would have been obvious to have modified Khabiri in view of Falessi.  Falessi teaches on page 6, section 4.1.1 the determination and use of an optimal threshold is measuring similarity in NLP word pairs.  This provides the benefit of reducing false positives.  Thus it would have been obvious to one of ordinary skill in the art to have modified the teachings of Khabiri to have included using the NLP threshold teachings of Falessi because it would have provided the benefit of increasing the rate with which relevant content would be provided to a user.  Improving the ability to reduce false positives when applied to  Khabiri would result in more relevant documents/content being provided to the user.  Given that Khabiri already teaches NLP similarity being determined, there is a reasonable expectation of success in applying the teachings of Falessi given it also addresses NLP similarity measures.
Claim 2, Khabiri teaches
2. The method of claim 1, further comprising receiving a second input comprising natural language.

    PNG
    media_image5.png
    234
    633
    media_image5.png
    Greyscale

The candidate expanded questions are natural language (e.g. as shown in Figure 9b)

Regarding Claim 3, Khabiri teaches
3. The method of claim 2, further comprising:
determining, that a correlation between the second input and at least one content item of the one or more content items exist; and
	
    PNG
    media_image6.png
    201
    638
    media_image6.png
    Greyscale

	Here the similarity (i.e. correlation) is determined based on the followup question
causing, based on the correlation, an output of the at least one content item.

    PNG
    media_image7.png
    144
    627
    media_image7.png
    Greyscale

	The repeating of steps provides additional material based on the questions selected (i.e. to fine tune the customer inquiry into the system – the system functions as a conversational interface as discussed in paragraph 64)

Regarding Claim 4, Khabiri teaches
4. The method of claim 3, wherein receiving the second input is based on a
recommendation associated with the one or more content items, wherein the
recommendation comprises natural language.
	The recommendation are the additional queries as discussed above – see also Figure 9b “Recommended Insights”.

Regarding Claim 5, Khabiri teaches
5. The method of claim 1, further comprising causing display of the data structure.
	
    PNG
    media_image8.png
    231
    632
    media_image8.png
    Greyscale

	This is the same data structure as shown in applicant’s specification in Figure 5 of the additional insights provided to the user (based on the hierarchy of relevant data retrieved).

Regarding Claim 6, Khabiri teaches
6. The method of claim 1, wherein the data structure ranks each content item of the one or more content items according to one or more of the temporal value or a correlation value to the keyword.

    PNG
    media_image9.png
    285
    634
    media_image9.png
    Greyscale

The insights or content retrieved is ranked according to the temporal template discussed in paragraph 44 (see also paragraphs 52 and 55).

Regarding Claim 7, Khabiri teaches
7. The method of claim 1, wherein the analytic content comprise one or more of a chart or a graph associated with the keyword.
	See Figure 9a and 9b for charts and graphs associated with the keyword (i.e. associated with the keywords or entities identified from the NLP inquiry).

Claims 8-20 recite similar limitations as those addressed in the rejection of Claims 1-7 above, and are therefore rejected under the same rationale.

	Furthermore regarding the method of Claim 8, Khabiri teaches a device (see Figure 10 #26) and teaches a threshold (see paragraph 45 where the Word2Vec vector similarity model is understood to use a threshold in evaluating vector similarity for words.  The obviousness of using an explicit threshold is discussed by Falessi in claim 1 above.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image10.png
    583
    811
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    583
    808
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


9 March 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623